Title: Note on the Subject of Vacant Consulships, 22 December 1791
From: Jefferson, Thomas
To: Washington, George


Lisbon. Candidates. Edward Church. His case is known to the President. John Telles of Philadelphia. His papers inclosed. Samuel Harrison. See Colo. Humphrey’s lre. to the President. John Cowper. (Virginia) Recommended by Josiah Parker.
Cadiz. The former candidates not approved, and no new offer. It is very desireable we should have a consul there. Should Mr. Church not be appointed to Lisbon, he would be proper for Cadiz. There are good perquisites to the former; but I do not know that there are any to the latter.
Bristol. Elias Vanderhorst of So. Carolina, recommended by Majr. Butler. It is a port where we have a good deal of commerce, and as this is the first application for a Consulship for a Carolinian, and Vanderhorst is highly spoken of, I am of opinion it is expedient to nominate him.
When the President shall be pleased to fix on the persons for the above ports, a nomination shall be prepared with a description of their districts.

Th: Jefferson Dec. 22. 1791.

